889 F.2d 264
1990-1 Trade Cases   69,020
CONSOLIDATED GAS COMPANY OF FLORIDA, INC., Plaintiff-Appellee,v.CITY GAS COMPANY OF FLORIDA, A Florida Corporation,Defendant-Appellant.
No. 87-6108.
United States Court of Appeals,Eleventh Circuit.
Oct. 30, 1989.

James J. Kenny, Scott E. Perwin, Michael Nachwalter, Miami, Fla., for defendant-appellant.
Sylvia H. Walbolt, Tampa, Fla., for amicus curiae Fla. Power.
William H. Harrold, Tallahassee, Fla., for amicus curiae Fla. Pub. Serv. Com'n., James R. Atwood, Washington, D.C., for amicus curiae Fla. Power & Light.
Philip A. Allen, III, Edward T. O'Donnell, William J. Dunaj, Teresa Ragatz, Miami, Fla., for plaintiff-appellee.
Appeal from the United States District Court for the Southern District of Florida;  Stanley Marcus, Judge.


1
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC


2
(Opinion August 10, 1989, 11th Cir., 1989, 880 F.2d 297)


3
Before TJOFLAT, Chief Judge, FAY, VANCE, KRAVITCH, JOHNSON, HATCHETT, ANDERSON, EDMONDSON and COX, Circuit Judges*.**

BY THE COURT:

4
A member of this court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in this court in active service having voted in favor of granting a rehearing en banc,


5
IT IS ORDERED that the above cause shall be reheard by this court en banc with oral argument during the week of February 5, 1990, on a date hereafter to be fixed.  The clerk will specify a briefing schedule for the filing of en banc briefs.  The previous panel's opinion and order filed September 22, 1989, are hereby VACATED.



*
 Judge Clark is recused and will not participate in this decision


**
 Senior U.S. Circuit Judge Paul H. Roney has elected to participate in further proceedings in this matter pursuant to 28 U.S.C. 46(c)